DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims
This Office Action is responsive to the amendment filed March 8, 2022. As directed by the amendment: Claim 1 has been amended. Claims 2-18 are newly added. Claims 1-18 are presently pending in this application.

Claim Rejections - 35 USC § 112 2nd Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the first bone fixation element" in ll. 12. There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the first and second positions” in ll. 4-5. There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the first and second bone fixation holes" in ll. 2-3. There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 12, ll. 1-2, the phrase “comprising a pair of spring-biased snapper elements and a pair of bone fixation holes that are configured to receive respective bone fixation elements” is unclear whether applicant is introducing newly added spring biased snapper elements, bone fixation holes, bone fixation elements or referring to the previously described features. Thus, it is unclear as to how many spring-biased snapper elements, bone fixation holes, and bone fixation elements there are. Amendment and clarification are required.
Claim 13 recites the limitation "the stop member” in ll. 2-3. There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the direction of insertion” in ll. 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitations “the top surface” and “the bottom surface” in ll. 3-4. There is insufficient antecedent basis for these limitations in this claim.
Claims 2, 3, 6-11, 14, 16, and 18 are rejected on being dependent to a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 6, 8, 12-15, 17, and 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Waugh et al. (US 2008/0249575) in view of Waugh et al. (US 2008/0249625) and further in view of Abernathie (US 2008/0312742).
Regarding claim 1, Waugh et al. discloses an implant (200) (figure 5) for insertion into an intervertebral disc space (figure 2) between superior and inferior vertebral bodies (14, 16), the implant comprising: a spacer portion (202) (see figure 5 below) including a top surface (see figure 5 below) configured to (i.e. capable of) contact the superior vertebral body (figure 2), and a bottom surface (see figure 5 below) configured to (i.e. capable of) contact the inferior vertebral body (figure 2), a portion (see figure 5 below) configured to (i.e. capable of) be coupled to the spacer portion (202) (see figure 5 below), the portion (see figure 5 below) including a bone fixation hole (206) and a borehole (220, 224), the bone fixation hole (206) sized and adapted for receiving a bone fixation element (204), the bone fixation hole (206) being angled so that the first bone fixation element (204) engages one of the superior and inferior vertebra bodies (14, 16), wherein the borehole (220, 224) is in communication with the bone fixation hole (206), and a spring-biased snapper element (208) disposed in the borehole (220, 224) and configured to (i.e. capable of) prevent the bone fixation element (204) from backing-out of the bone fixation hole (206) (¶38), wherein the spring biased snapper element (208) is biased toward a first position (¶38, ¶41) whereby at least a portion of the spring-biased snapper element (208) protrudes into the bone fixation hole (206) (figures 7 and 8), so that once the bone fixation element (204) is inserted in to the bone fixation hole (206), the spring-biased snapper element (208) least partially covers the bone fixation element (204) (figure 8) to prevent the bone fixation element from backing-out (¶41).

    PNG
    media_image1.png
    512
    778
    media_image1.png
    Greyscale

	Yet, Waugh et al. (US 2008/0249575) figure 5 embodiment lacks a plate portion configured to be coupled to the spacer portion.
	However, Waugh et al. (US 2008/0249625) teaches a plate portion (520) configured to (i.e. capable of) be coupled to a spacer portion (506).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Waugh et al. (US 2008/0249575) figure 5 implant with a plate portion configured to be coupled to the spacer portion as taught by Waugh et al. (US 2008/0249625), since such a modification would provide an alternative implant, wherein it is known that constructing a formerly integral structure in various elements involves only routine skill in the art.
The modified Waugh et al.’s implant further lacks a stop that protrudes from the plate portion and is configured to abut one of the superior and inferior vertebral bodies so as to prevent over-insertion of the implant into the intervertebral disc space.
However, Abernathie teaches stops (28) (figure 5) that protrudes from a plate portion (20) and is configured to (i.e. capable of) abut one of the superior and inferior vertebral bodies (figure 9) so as to prevent over-insertion of the implant into the intervertebral disc space (¶11).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the modified Waugh et al.’s implant with stops that protrudes from the plate portion as taught by Abernathie, since such a modification would prevent migration of the implant too far into the disc space (¶11).
Regarding claim 2, the modified Waugh et al.’s implant has wherein the spring-biased snapper element (208 of Waugh et al.) is movable between the first position (¶38, ¶41 of Waugh et al.) and a second position (¶38, ¶41 of Waugh et al.), the spring-biased snapper element (208 of Waugh et al.) capable of being removed from the bone fixation hole (206 of Waugh et al.) in the second position (¶38, ¶41 of Waugh et al.).
Regarding claim 3, the modified Waugh et al.’s implant has wherein insertion of the bone fixation element (204 of Waugh et al.) into the bone fixation hole of (206 of Waugh et al.) causes the spring biased snapper element (208 of Waugh et al.) to move from the first position to the second position (¶38, ¶41 of Waugh et al.).
Regarding claim 6, the modified Waugh et al.’s implant has further comprising a pin (216 of Waugh et al.) that secures the spring biased snapper element (208 of Waugh et al.) within the borehole (220, 224 of Waugh et al.).
Regarding claim 8, the modified Waugh et al.’s implant has wherein the spacer portion (the modified Waugh et al.’s spacer portion) defines a recess (518 of Waugh et al. ‘625) that receives a projection (figure 16 of Waugh et al. ‘625) of that extends from the plate portion (the modified Waugh et al.’s plate portion).
Regarding claim 12, the modified Waugh et al.’s implant has comprising a pair of spring-biased snapper elements (elements 208, ¶38 of Waugh et al.) and a pair of bone fixation holes (elements 206 of Waugh et al) that are configured to (i.e. capable of) receive respective bone fixation elements (204 of Waugh et al.) such that the bone fixation elements extend into different ones of the superior and inferior vertebral bodies (14 and 16 of Waugh et al).
Regarding claim 13, the modified Waugh et al.’s implant has wherein the plate portion (the modified Waugh’s plate portion) defines a leading surface (see figure 5 of Waugh et al. above) and a trailing surface (see figure 5 of Waugh et al. above) with respect to a direction of insertion into the intervertebral disc space, and the stop member (28 of Abernathie) is confined to a location that is between the leading surface (see figure 5 of Waugh et al. above) and the trailing surface (see figure 5 of Waugh et al. above) with respect to the direction of insertion.
Regarding claim 14, the modified Waugh et al.’s implant has wherein the top and bottom surfaces of the spacer portion (see figure 5 of Waugh et al. above) are opposite each other along a direction (see figure 5 of Waugh et al. above), and the stop (28 of Abernathie) protrudes from the plate portion along the direction (the modified Waugh’s plate portion).
Regarding claim 15, the modified Waugh et al.’s implant has wherein the stop (28 of Abernathie) has different thicknesses along its length (figure 5 of Abernathie), the thicknesses measured along the direction of insertion (figures 1, 3, 5 of Abernathie).
Regarding claim 17, the modified Waugh et al.’s implant has wherein the stop (28 of Abernathie) is a first stop that projects in an upward direction (figure 1 of Abernathie), and the plate portion (the modified Waugh’s plate portion) further comprises a second stop (28 of Abernathie) that projects in a downward direction (figure 1 of Abernathie), the top surface being spaced from the bottom surface in the upward direction (figure 5 of Waugh et al.), and the bottom surface being spaced from the top surface in the downward direction (figure 5 of Waugh et al.).
Regarding claim 18, the modified Waugh et al.’s implant has wherein the plate portion (the modified Waugh’s plate portion) defines a recess (120 of Waugh et al.) configured to (i.e. capable of) receive an implant insertion tool.

Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Waugh et al. (US 2008/0249575), Waugh et al. (US 2008/0249625), Abernathie (US 2008/0312742) as applied to claim 1 above, and further in view of Pasbrig (US 3,810,703).
Regarding claim 5, the modified Waugh et al.’s implant discloses all the features/elements as claimed but lacks wherein the spring biased snapper element includes a spring and a snapper element, the snapper element protrudes into the first and second bone fixation holes when the spring-biased snapper element is in the first position, and the spring biases the spring-biased snapper element to the first position.
However, Pasbrig teaches a spring biased snapper element (5, 10) (figure 1) includes a spring (5) and a snapper element (3), the snapper element protrudes into a fixation hole (figure 1) when the spring-biased snapper element is in a first position (figure 1), and the spring (5) biases the spring-biased snapper element to the first position (figure 1).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute the modified Waugh et al.’s implant having spring biased snapper element with wherein the spring biased snapper element includes a spring and a snapper element as taught by Pasbrig, since such a modification is a mere substitution of one known spring biased snapper element for another to yield predictable results.

Claims 9 and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Waugh et al. (US 2008/0249575), Waugh et al. (US 2008/0249625), Abernathie (US 2008/0312742) as applied to claim 1 above, and further in view of Roeder et al. (US 2008/0206297), herein referred to as Roeder.
Regarding claims 9, 10, the modified Waugh et al.’s implant discloses all the features/elements as claimed but lacks wherein the spacer portion further includes a centralized region comprising a first material concentrically surrounded by a portion comprising a second material that is different from the first material and the first material is more porous than the second material.
However, Roeder teaches a spacer (600) (figure 6) that includes a centralized region (608) comprising a first material (¶41 and figure 6) concentrically surrounded by a portion (610) comprising a second material (¶40, ¶41, figure 6) that is different from the first material (¶40, ¶41, figure 6) and the first material (¶40, ¶41) is more porous than the second material (¶40, ¶41).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the modified Waugh et al.’s implant having a spacer portion with the spacer portion further includes a centralized region comprising a first material concentrically surrounded by a portion comprising a second material that is different from the first material and the first material is more porous than the second material as taught by Roeder, since such a modification would provide structural integrity (¶41) and the porous centralized region would promote bone ingrowth (¶16).

Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Waugh et al. (US 2008/0249575), Waugh et al. (US 2008/0249625), Abernathie (US 2008/0312742) as applied to claim 1 above, and further in view of Gordon et al. (US 2009/0076608), herein referred to as Gordon.
Regarding claim 16, the modified Waugh et al.’s implant discloses all the features/elements as claimed but lacks wherein the stop is devoid of any bone fixation holes configured to receive a bone fixation element.
However, Gordon teaches a stop (427) devoid of any bone fixation holes configured to receive a bone fixation element (figures 14A and 14B).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the modified Waugh et al.’s implant having stops with wherein the stop is devoid of any bone fixation holes configured to receive a bone fixation element as taught by Gordon, since such a modification would perform equally well in preventing migration of the implant in the intervertebral disc space (¶11 and claim 3). 

Allowable Subject Matter
Claims 4, 7, and 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed March 8, 2022 have been fully considered but they are not persuasive.
Applicant’s arguments on pages 6-7, under 35 U.S.C. 103, of the Remarks are directed to the amended claim 1 and the references Waugh ‘575 and Waugh ‘625. Applicant argues that “Neither Waugh 575 nor Waugh 625 discloses such a stop member”. The Examiner agrees. However, the Examiner has relied upon the reference Abernathie to teach applicant’s amended features, see Office Action above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SI MING KU whose telephone number is (571)270-5450. The examiner can normally be reached Monday-Friday, 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SI MING KU/Primary Examiner, Art Unit 3775